 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT, CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT
(this “Amendment”) is entered into as of December 22, 2017, by DIGIPATH, INC.
(the “Company”), and TODD PETERSON (the “Executive”).

 

R E C I T A L S

 

The Company and the Executive are parties to an Employment, Confidentiality And
Proprietary Rights Agreement dated as of June 19, 2015 (the “Employment
Agreement”), pursuant to which the Executive serves and Chief Operating Officer
of the Company.

 

The Company and the Executive desire to amend the Employment Agreement as set
forth below.

 

NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:

 

1. Amendment to Employment Agreement. The Employment Agreement is hereby amended
by adding a new paragraph to the end of Section 4 of the Schedule annexed
thereto, which shall read in its entirety as follows:

 

“On the fifth calendar day preceding each fiscal quarter (the “Quarterly Payment
Date”), commencing with December 27, 2017, the Company shall pay the Executive
$15,000, in cash or shares of the Company’s Common Stock, at the Company’s
option. In the event of a payment in shares of Common Stock, such shares shall
be valued at the last sales price of the Common Stock as of the close of
business on the Quarterly Payment Date, as reported by The OTC Markets, or any
similar reporting service selected by the Board.”

 

2. Miscellaneous.

 

(a) The Employment Agreement shall remain unchanged and in full force and
effect, except as provided in this Amendment.

 

(b) All of the terms and provisions of this Amendment shall bind and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

(c) This Amendment may be executed in counterparts and by different parties
hereto in separate counterparts each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. Delivery of photocopies of
the signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of date
first set forth above.

 



  DIGIPATH, INC.         By: /s/ Joseph J. Bianco   Name: Joseph J. Bianco  
Title: Chief Executive Officer           /s/ Todd Peterson     Todd Peterson





 

   



 

